Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 3, 2015                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
  149306                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 149306
                                                                    COA: 319863
                                                                    Wayne CC: 12-011536-FC
  DEMARCO LAMONT HENDERSON,
          Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the March 28, 2014 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the question presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 3, 2015
           s0223
                                                                               Clerk